Citation Nr: 1401900	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus.

2. Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the lower extremities prior to November 13, 2012.

3. Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the lower extremities after November 13, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1970 until December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued and confirmed the 20 percent rating in effect for the Veteran's diabetes mellitus.  This matter was previously remanded by a January 2011 Board decision for a new VA examination.  

The issue of entitlement to a separate compensable rating for diabetic retinopathy has been raised by the record in an October 2012 note with a possible diagnosis of developing retinopathy, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

During the course of the appeal, the Veteran has asserted that his peripheral neuropathy in the lower extremities, which is service-connected as secondary to diabetes mellitus, is growing more severe.  Since the criteria for rating diabetes mellitus contemplates rating all disabilities attributable to diabetes mellitus, and the Veteran has placed forward the assertion that his increased disability due to diabetes mellitus includes increased peripheral neuropathy, these matters are part of the claim on appeal and must be addressed.  The issues of entitlement to a disability evaluation excess of 10 percent for peripheral neuropathy of the lower extremities prior to November 13, 2012, and entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the lower extremities after November 13, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 




FINDING OF FACT

The Veteran's diabetes mellitus requires treatment with insulin and a restricted diet; his medical provider has not regulated his activities due to diabetes mellitus.


CONCLUSION OF LAW

The criteria for an increased disability evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has previously remanded this claim for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the RO scheduled a new VA examination and sent a March 2011 letter requesting that the Veteran assist them in obtaining his employment records and treatment records, as per the Board's remand instructions, although the Veteran did not assist them as to employment records.  All remand orders have been substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 
 
The Veteran's service treatment records and post service VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are any private treatment records relevant to these claims.  

VA diabetes examinations were conducted in October 2006, September 2007 and March 2011.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record and conducted a physical examination of the Veteran.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Facts

In the October 2006 VA examination, the Veteran indicated that he had never been hospitalized for any complications directly related to the diabetes and that he was on a restricted calorie diabetic diet.  He denied any restriction in his activity on account of his diabetes.  The Veteran was being treated with insulin and oral medication.  The Veteran reported a burning and tingling sensation in his lower extremities over the past 2-3 years.  The diagnosis was uncontrolled diabetes mellitus type 2.

Also in October 2006, the Board received a statement from the Veteran's wife in which she explained how difficult it was for her and the Veteran to deal with his illness, and stated that there are days when the Veteran cannot work.  She also wrote that the Veteran was taking insulin.  

VA treatment records corroborate that the Veteran was treated with insulin during the appeal period.  A June 2006 treatment note indicates peripheral neuropathy, and notes that the Veteran was experiencing numbness of the feet or toes.  The record contains a prescription for insulin issued in August 2006.  Treatment records indicate that in August 2006 the Veteran was also educated about the necessity of following a diabetic diet.  

In the September 2007 VA examination, the Veteran reported frequent urination, blurriness of his vision, burning and tingling of his legs and feet, erectile dysfunction, and a feeling of "jitteriness" when his blood sugar was low.  The Veteran described restrictions in his diet, and treatment with insulin as well as oral medication.  The Veteran denied a history of coronary artery disease, and the examiner noted a negative stress test in 2006.  The examiner also wrote that the Veteran  did not have a history of congestive heart failure or retinopathy (noting a normal eye exam in February of 2007), no stroke, no nephropathy or peripheral vascular disease, and no bowel impairment.  The report indicated that although the Veteran had been diagnosed with hypertension in the past, he did not have any symptoms at the time of the examination.  The Veteran reported that his diabetes had caused him to miss 30 days of work in the past year, that he had to cut back on nearly all driving on the job, and that he could not be on his feet very long without experiencing burning pain.  However, he reported being able to complete most of his activities of daily living, although he has been less active recreationally and socially.  The report indicates that there was no ankle edema.  The diagnosis was type 2 diabetes mellitus with complications including diabetic neuropathy.  The examiner noted that there did not appear to be any diabetic retinopathy, cerebrovascular disease, coronary artery disease, peripheral vascular disease, skin disease, or known nephropathy.  The examiner also noted hypertension and hyperlipidemia.  

In December 2007, the Board received a letter from a co-worker of the Veteran.  She noted the difficulty the Veteran was having with his diabetes, including missing work and having to stop frequently to urinate when their work required them to be on the road.  

A written brief presentation in December of 2010 noted the Veteran's insulin use and restricted diet, and went on to highlight the Veteran's September 2007 report of being unable to be on his feet for very long without experiencing burning pain, as well as decreased activity in his recreational and social life.  

A treatment note from December 2010 indicated glaucoma and blurred vision, but no history of retinopathy.  

In March of 2011, the Board received a written statement from the Veteran in which he stated that he could not do much walking and his love life was all but gone.  

In the March 2011VA examination, the Veteran again reported taking oral agents as well as insulin.  He stated that he had not been hospitalized for his diabetes, but has episodes of hypoglycemia about three times a week, in which he becomes shaky and sweaty, his heart rate increases, and his glucose is low.  He reported trying to maintain a diabetic diet, and stated that his weight would fluctuate up and down in a ten pound range.  He reported an enlarged prostate and significant issues with erectile dysfunction.  He was unemployed, and stated that decreased energy related to his diabetes influenced his ability to perform his previous job and his activities with his family.  The Veteran's extremities were warm with palpable pulses throughout even to the distal aspect.  He had brisk capillary refill throughout.  He had intact vibratory sensation to all extremities, as well as intact sensation to light touch, pinprick, and monofilament testing to all extremities.  His deep tendon reflexes were somewhat symmetrically diminished.  The examiner diagnosed the Veteran with type 2 diabetes mellitus, and noted that while the Veteran does have glaucoma, the examiner could not appreciate any retinopathy.  The examiner also noted that a review of his file showed that optometry had not noted retinopathy either.  The examiner wrote that the Veteran had some subjective complaints of burning, numbness, and tingling to his feet and left hand.  He had no abnormalities on his sensory exam, but the examiner wrote that his symptoms could be consistent with diabetic peripheral neuropathy.  The examiner also stated that it appeared that the Veteran had a history of peripheral vascular disease, and that the Veteran's erectile dysfunction was most likely related to his longstanding diabetes.  The examiner concluded that overall the Veteran's diabetes is only fairly controlled.  There was no mention of restricted activity.

The Veteran's medical records consistently report that although the Veteran has glaucoma, he does not have retinopathy, until October 2012.  In an October 2012 addendum, a physician responds to a note about pain in the Veteran's legs by writing "Perhaps this is because of his out of control diabetes?  And he is developing diabetic retinopathy.  Hard to say."  The treatment records do not contain any more discussion of retinopathy after this date.  A record from November 2012 indicates that a diabetic eye exam had been ordered, but the treatment records do not contain any further information.  

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id. 

Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id. 

The first note associated with the diagnostic code states that one must "evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913."  Id. 

A second note associated with the diagnostic code instructs, "When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes."  Id.  

Analysis

The Board recognizes that the Veteran's diabetes is treated with insulin, and that it requires a restricted diet.  However, in order to allow the award of a 40 percent rating, the record must show that insulin, restricted diet, and regulation of activities are required.  All three criteria must be present to increase the rating.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The record contains lay statements from the Veteran's wife and co-worker indicating that he has been unable to work on certain days due to his diabetes.  The Veteran himself has noted difficulty walking, inability to stay on his feet for a long period of time, and a decrease in recreational and social activities.  However, the Veterans Court has held that medical evidence is required to show that an individual's diabetes requires regulation of activities.  Id.  As there is no indication that the Veteran, his wife, or his co-worker have any medical training, their statements are lay testimony.  Therefore, they cannot provide evidence that shows whether the Veteran's diabetes requires regulation of activities.  The medical evidence of record does not support such a finding.  The Veteran's VA treatment records contain many notations related to his diabetic treatment, but do not appear to indicate any medical restrictions on his activity due to his diabetes.  Moreover, the Veteran denied that his activities were regulated during the October 2006 VA examination.  Based on these facts, the Board concludes that the preponderance of evidence is against a finding that the Veteran's diabetes mellitus has required regulation of activities at any time subject to this appeal. 

The compensable complications of diabetes are separately rated.  However, to the extent that any hypertension, erectile dysfunction, or peripheral neuropathy of the upper extremities are related to the Veteran's diabetes, the manifestations of these disorders are noncompensable pursuant to the applicable Diagnostic Codes, and are therefore included with the rating assigned to diabetes.  38 C.F.R. § 4.119, DC 7913, Note (1).  The Board acknowledges an October 2012 addendum note indicating that the Veteran may be developing retinopathy, although it was "hard to say."  As this addendum note appears speculative, and the Board has already remanded this claim once, the Board has referred that issue to the RO to determine an appropriate compensable rating for retinopathy, if any.

Additional Considerations

The Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case the Veteran has already been designated TDIU from a November 2009 rating decision.  Therefore, a TDIU analysis as part of this increased rating claim would be redundant and unnecessary.  

Finally, the provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id. 

In Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id. at 1368.  In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; therefore, there is no need to proceed to the second step.  However, the Board notes that there is no evidence of frequent periods of hospitalization due to the Veteran's diabetes, and that the marked interference with the Veteran's employment is addressed by his award of TDIU by a November 2009 rating decision.  The record does not indicate that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).

As the next higher rating depends on a finding that the Veteran's diabetes mellitus requires regulation of activities, and the preponderance of evidence is against such a finding, the Board concludes that his diabetes mellitus does not approximate a rating higher than the 20 percent already assigned.   


ORDER

Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

The March 2013 rating decision that increased the Veteran's disability evaluations for peripheral neuropathy in each of the lower extremities from 10 percent prior to November 13, 2012, to 20 percent after November 13, 2012, indicates that the RO considered a VA Form 21-4138, Statement in Support of Claim, received November 13, 2012, and a Veterans Claims Assistance Act (VCAA) letter dated January 25, 2013.  These documents do not appear to be associated with the claims file.  As November 13, 2012, is the date at which the RO decided to stage the Veteran's disability rating for peripheral neuropathy of the lower extremities, it appears that the November 13, 2012 statement was of particular relevance to the Veteran's increased rating claims.  Both of these documents should be associated with the claims file upon remand.  

The record contains the report of a February 2013 examination addressing peripheral neuropathy symptomatology.  If a new examination is needed to obtain findings needed to properly rate the peripheral neuropathy, one should be afforded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must conduct a search to locate the Veteran's November 13, 2012, VA Form 21-4138, Statement of Claim, as well as the VCAA letter dated January 25, 2013.  If located, these documents must be associated with the record.  All efforts to locate these documents should be documented in the claims file.  If the records cannot be located, the Veteran must be notified and provided the opportunity to resubmit the information.  

2. Contact the Columbia VA Medical Center and all associated outpatient clinics and request records of any pertinent treatment pertaining to the Veteran since February 2013.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  If a new examination is needed to provide findings sufficient to rate the service-connected neuropathy, one should be provided.

4. Once all the above development has been completed, readjudicate the matters of entitlement to disability evaluations in excess of 10 percent for peripheral neuropathy of each the right and the left lower extremities prior to November 13, 2012, and entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of each the right and the left lower extremities after November 13, 2012).  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


